UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-23153 SecureAlert, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization ) (I.R.S. Employer Identification Number) 150 West Civic Center Drive, Suite 400, Sandy, Utah 84070 (Address of principal executive offices)(Zip Code) (801) 451-6141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yes þ No The number of shares outstanding of the registrant’s common stock as of May14, 2014 was 10,079,171. SecureAlert, Inc. FORM 10-Q For the Quarterly Period Ended March 31, 2014 INDEX Page PART I.FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 Controls and Procedures 23 PART II.OTHER INFORMATION Item 1 Legal Proceedings 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 5 Other Information 25 Item 6 Exhibits 25 Signatures 27 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, September 30, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $3,952,000 and $3,968,000,respectively Notes receivable, current portion Prepaid expenses and other Inventory, net of reserves of $478,827 and $148,043, respectively Total current assets Property and equipment, net of accumulated depreciation of $2,195,849 and $2,092,222,respectively Monitoring equipment, net of accumulated amortization of $1,065,534 and $1,183,346,respectively Note receivable, net of current portion - Intangible assets, net of accumulated amortization of $1,730,471 and $1,256,647,respectively Acquisition purchase commitment - Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Dividends payable Deferred revenue Current portion of long-term related-party debt Current portion of long-term debt Total current liabilities Long-term debt, net of debt discount, net of current portion Total liabilities Stockholders’ equity: Preferred stock: Series D 8% dividend, convertible, voting, $0.0001 par value: 85,000 shares designated; 10and 468 shares outstanding, respectively (aggregate liquidation preference of $15,500) 1 1 Common stock, $0.0001 par value: 15,000,000 shares authorized; 10,066,321 and 9,805,503shares outstanding, respectively Additional paid-in capital Accumulated other comprehensive income - Accumulated deficit ) ) Total equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated statements. 3 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ` Three Months Ended Six Months Ended March 31, March 31, Revenues: Products $ Monitoring and other related services Total revenues Cost of revenues: Products Monitoring and other related services Total cost of revenues Gross profit Operating expenses: Selling, general and administrative (including $123,785, $125,166, $263,981 and $132,510,respectively, of compensation expense paid in stock, stock options / warrant or as a result of amortization of stock-based compensation) Settlement expense - - - Research and development Income (loss) from continuing operations ) ) Other income (expense): Currency exchange rate gain (loss) Loss on disposal of equipment - - - ) Interest income Interest expense (including $95,398, $2,109,543, $97,516, and $2,809,927, respectively, paid in stock, stock options / warrants, and accretion of debt discount) Other income (expense), net Net loss from continuing operations ) Gain on disposal of discontinued operations - - Net loss from discontinued operations - - - ) Net loss ) Dividends on Series D Preferred stock ) Net loss attributable to SecureAlert, Inc. common stockholders $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted from continuing operations $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted from discontinued operations $
